Citation Nr: 1606625	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-50 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cervical degenerative disease with osteoarthritis and stenosis.

2.  Entitlement to service connection for cervical degenerative disease with osteoarthritis and stenosis.

3.  Entitlement to service connection for hand numbness. 

4.  Entitlement to service connection for feet numbness. 

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in part, declined to reopen a claim for service connection for a cervical degenerative disease with osteoarthritis and stenosis (hereafter, cervical spine disease), denied service connection for numbness of the hands and feet, and denied a compensable rating for left ear hearing loss. 

The appeal also comes before the Board from a July 2009 rating decision that declined to reopen a claim for service connection for right ear hearing loss.   

There is no record of a rating decision that reopened and granted service connection for right ear hearing loss.  However, in April 2015, the RO issued a decision that readjudicated the claim for an increased rating for left ear hearing loss to include bilateral hearing loss and applied the evidence for both ears to the applicable criteria with the original effective date for the left ear.  Therefore, the issue of separate service connection for the right ear is no longer on appeal and is subsumed in the claim for increased rating for bilateral hearing loss.    

In an April 2015 supplemental statement of the case (SSOC), the RO reopened the claim for service connection for cervical spine disease but denied service connection on the merits.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection for PTSD, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).     

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system contain additional claims, briefs, adjudicative documents, a VA medical opinion, and outpatient treatment records that have been considered in the most recent SSOC.   

The issues of an increased rating for bilateral hearing loss and for service connection for feet numbness are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2005, the RO denied service connection for cervical spine disease.  Within one year, the Veteran submitted additional evidence that was not new and material and otherwise did not express timely disagreement; and the decision is final.    

2.  Evidence added to the record since the final November 2005 decision is not cumulative or redundant of the evidence of record at the time of the decision, is material to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical spine disease.

3.  The Veteran's cervical degenerative disease with osteophytes and stenosis first manifested greater than one year after service and is not caused or aggravated by any aspect of service or by service-connected lumbar spine arthritis and degenerative disc disease. 

4.  The Veteran's bilateral hand numbness, weakness, stiffness, and cramping first manifested greater than one year after active service and is not caused or aggravated by any aspect of service.  
CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for cervical degenerative disease with osteophytes and stenosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for cervical degenerative disease with osteophytes and stenosis.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for cervical degenerative disease with osteophytes and stenosis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

4.  The criteria for service connection for hand numbness are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim for service connection for cervical spine disease is completely favorable, no further notice and assistance is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Relevant to the remaining claims, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 notice, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice included the general method for the assignment of ratings and effective dates.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records through November 2015, identified private treatment records, and reports from the Social Security Administration (SSA) have been obtained and considered.  The Veteran was also provided VA examinations in May 2004, December 2004, October 2005, and July 2006 prior to his request to reopen the claim for service connection in March 2009.  Thereafter, the RO obtained additional VA medical evidence, a record review, and an opinion in April 2015 that are adequate to decide the issue on appeal.  The examiners considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the claimed disorders based on consideration of this evidence.  The examiners rendered clinical findings as to their nature, frequency, and severity and their impact on functioning.  Moreover, the examiners in 2005 and 2015 offered clear conclusions with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

II. Reopening Claim for Service Connection for Cervical Spine Disease

In November 2005, the RO denied service connection for cervical degenerative disease with osteoarthritis and stenosis to include leg numbness and weakness.  The RO noted that service treatment records showed one encounter for treatment for right intrascapular muscle strain but no symptoms diagnoses or treatment for the neck or cervical spine.  The RO noted that cervical spine stenosis was first diagnosed in December 2000 by computed tomography scan obtained during investigation of a seizure or brain disorder.  There were no findings regarding neurological complications of the upper extremities.  The RO considered subsequent VA and private records that continued to show symptoms of neck pain, decreased range of motion, and radiculopathy including the opinions of a private physician in January and June 2004 that the Veteran was 100 percent disabled because of lumbar and cervical spine disease.  The RO also considered an October 2005 VA examination report in which the examiner noted a review of the claims file, provided a detailed summary of the service and post-service treatment records, examined the Veteran, and found that the Veteran's cervical spine disease and radiculopathy first manifested in 2000 and was not caused or aggravated by any aspect of service or secondary to service-connected lumbar spine disability.   

Although notified of the denial and his appellate rights in December 2005, the Veteran did not initiate an appeal of the RO's denial of service connection.  Although additional VA outpatient records were associated with the claims file  within the one-year appeal period, and although clinicians acknowledged the Veteran's on-going cervical spine disease, none of these records were material to the onset or etiology of the disease, the unestablished fact necessary to substantiate the claim.  No additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's November 2005 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO received the Veteran's petition to reopen the claim for service connection for cervical spine disease to include "locking of the hands" in March 2009.  For  petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Since the November 2005 denial, additional evidence added to the claims file consists of additional records of VA outpatient treatment through November 2015, , the report of a July 2006 VA examination, and an April 2005 VA medical opinion addressing the possible relationship of the claimed disorder to service.  The Veteran also submitted a copy of a June 2004 letter from his private physician.  

The letter from the private physician is not new because it had been previously considered in the December 2005 final decision.  However, the outpatient treatment records and the VA examination and opinion are new, not cumulative of the evidence already considered, and address the onset and relationship of cervical spine disease to treatment received during active service.  

In an April 2015 supplemental statement of the case (SSOC), the RO reopened the claim for service connection for cervical spine disease but denied service connection on the merits.  The Board concurs that new and material evidence has been received, and to this extent only, reopens the claim for service connection for cervical spine disease will adjudicate the claim on the merits.  

III.  Service Connection

The Veteran served in the U.S Army as an infantryman and medical supply specialist.  He contended in a June 2009 notice of disagreement that his cervical spine disease first manifested during active service, that the disease was caused by his lumbar spine injury and disease, and that his hand numbness is secondary to the cervical spine disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis and organic diseases of the nervous system are among the diseases for which the presumption and continuity of symptomatology may be applied.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show that the Veteran sought treatment in January 1982 for chronic cervical spine and upper extremity pain that was exacerbated by wearing heavy head gear or by prolonged standing.  A clinician noted tenderness over the cervical spine and upper thoracic spine levels, ordered X-rays, and prescribed muscle relaxant medication.  X-rays showed no significant abnormalities.   In a March 1982 follow-up appointment, a clinician noted that the Veteran pointed to the right intrascapular area as the location of a sharp burning sensation and diagnosed intrascapular muscle strain.  The clinician instructed the Veteran on body mechanics to reduce the neck strain.  The records do not contain an examination at the time of discharge, but a periodic physical examination in January 1984 was silent for any reports by the Veteran or observations by the examiner of abnormalities of the cervical spine or upper extremities.  In October 1985, the Veteran sought treatment for upper extremity muscle pain after completing a physical fitness test.  A clinician prescribed moist heat and muscle relaxant medication.  

In September and October 1989, the Veteran was evaluated in detail on several occasions for low back pain and leg numbness and weakness.  The Veteran reported the onset of back and lower leg symptoms four months earlier when he had restarted participation in physical training after returning from overseas duty.  The back pain occurred after extended running.  All examinations and electrodiagnostic nervous system testing were associated with the lumbar spine and lower extremities.  Clinicians diagnosed bilateral sacralization at one lumbar level and mild rotary scoliosis.  There was no mention of a traumatic injury to the back or neck.  These records are silent for any cervical or upper extremity symptoms, diagnoses, or treatment. 

In October 1990, the RO granted service connection for arthritis and degenerative disc disease of the lumbar spine.  

After service, the Veteran was examined by VA physicians in June 1990 and October 1995 for symptoms of low back pain.  The June 1990 examination is silent for any cervical spine or upper extremity symptoms, and the October 1995 examiner specifically noted no cervical spine adenopathy.  In a January 1998 statement, the Veteran reported that his lower back muscle spasms moved to his right arm and shoulder causing numbness.  However, VA examiners in October 1998 and May 1999 evaluated the Veteran's lower spine and peripheral nerves but made no mention of reports by the Veteran or clinical observations of neck or upper extremity symptoms.  A June 2000 examination by the SSA also addressed only low back pain, which the Veteran reported interfering with his desk work at an insurance company.  

In December 2000, the Veteran was admitted to a VA hospital for investigation of symptoms of dizziness and unsteadiness.  As part of the investigation, the Veteran underwent a magnetic resonance imaging study of the brain and carotid arteries.  The study incidentally identified stenosis of the cervical spine at two levels.  Examiners recommended further evaluation of the cervical spine, but no immediate investigation is of record.  

In January 2002, a VA outpatient clinician noted the Veteran's report of neck pain that started the day before the encounter and radiated to his back and right leg.  On examination, a clinician noted no neck or central nerve system abnormalities or upper extremity muscle weakness or abnormal reflexes.  Additional SSA examination reports in March and April 2002 showed only that the Veteran had reported neck pain and that imaging studies showed degenerative disease and disc space narrowing.  In a June 2002 statement, the Veteran reported periodic cramping of his hands.  In a May 2003 statement, the Veteran reported that he experienced glenohumeral loss of motion with early signs of capsulitis and constant hand cramping.  He underwent a workup for corrective surgery but later declined to undergo a procedure.  

In January and June 2004, a private neurosurgeon noted that the Veteran sustained a back injury during maneuvers in 1989.  He noted that bed rest and other treatment prescribed for the Veteran's back pain aggravated his neck and shoulder pain without further explanation. 

In December 2004, a VA contract physician noted the Veteran's report of neck pain and cramping since 1989 with current limitation of motion and numbness and tingling in the arms that caused lost time at work.  Range of motion in all directions was less than normal, but a peripheral neurological examination was normal.  The physician noted the treatment in service in 1989 but also that there were no positive physical findings.  The physician noted the imaging studies and diagnosis of cervical spine disease in 2002 and found that the current disease had a direct relationship to service without further explanation. 

The Veteran underwent another spinal examination by a VA physician in October 2005.  The physician reviewed the claims file and provided a lengthy detailed summary of the history during and after service.  He noted the January 1982 treatment for neck pain while wearing Army headgear with negative X-rays and a diagnosis of intrascapular muscle strain, treated by modified body mechanics.  He also noted the 1989 service treatment for low back pain and the history of VA treatment since 1990.  On examination, range of neck motion was "complete" but slow with no muscle spasm or pain on palpation.  A peripheral nerve examination was predominantly normal but with a "persistent collapsing weakness that is very hard to quantify."   The physician found that it was not possible to attribute the disease to an event in service.  The Veteran could not recall anything other than that he started to experience neck pain during his last six months overseas.  The physician found that the Veteran's cervical disease first manifested in 2000 and was from causes other than active service.  Although the physician noted that it was possible that if the Veteran had cervical spine disease in service, it may have been aggravated, but there were no substantiated complaints related to the neck until 2002.  The physician also found that the Veteran's lumbar spine disease did not cause or aggravate the cervical spine disease and noted that he had a hard time understanding that issue because the lumbar spine disease did onset and was diagnosed in service but the cervical disease did not manifest until 2002. 

In May 2006, the Veteran again sought treatment for transient hand stiffness.  A VA neurologist noted that it was likely due to a progression of spinal stenosis.  The Veteran reported that his neck pain began in 1989 after a fall during a training exercise resulting in quadriplegia and neck pain.  A rheumatologist examined the Veteran and obtained testing that showed no clinical evidence of rheumatic disease. 

In July 2006, a VA physician noted a review of the VA medical records and that the Veteran had received VA outpatient treatment in 2003 for shoulder pain attributed to either intrinsic shoulder disease or cervical spine disease.  The examiner also noted that the Veteran was treated for cramps in his hands earlier in 2006 that was possibly secondary to cervical spine disease as shown on the magnetic resonance images.  However, the physical examination addressed only the lumbar spine.    

In March 2009, the Veteran again sought treatment for neck pain and hand weakness.  A physician's assistant (PA) in a neurology clinic obtained a new magnetic resonance image that showed degenerative disease at two cervical levels with osteophytes impinging on the ventral aspect of the cord.  On examination, the PA noted neck tenderness with pain extending to the shoulder muscles and unspecified limitation of neck motion. 

In May 2009, the RO arranged for a VA contract examination for degenerative disease of the lumbar and cervical spine.  The physician noted the Veteran's report of an injury in service while carrying heavy weapons during physical training and that he currently experienced constant neck pain radiating to the hands and hand cramping.  The Veteran refused an examination because of pain. 

VA outpatient treatment records from May 2009 to November 2015 show on-going treatment for cervical radiculopathy with pain and neurologic medication.   The Vetera reported episodes of neck pain causing a paralyzing motionless feeling in the shoulders and continued stiffness, numbness, and cramping of the hands.  

In April 2015, a VA physician noted a review of the claims file.  The physician found that the Veteran had been treated for intrascapular muscle pain in 1982 and that the notations in the service treatment record of chronic cervical spine pain was made by a screening clinician based on the Veteran's complaint and was intended only for anatomical description.  The physician found that the muscle pain in the shoulder girdle was not associated with the cervical spine.  The physician also noted that the treatment for thoracic and lumbar spine symptoms noted in the records had no bearing on the cervical spine.  Therefore, the physician found that the Veteran did not have a cervical spine disorder during active service.  

The Veteran sustained injuries in a motor vehicle accident in August 2015 and underwent another neurological workup.  In October 2015, a VA neurologist noted the results of a recent magnetic resonance image showing disc protrusion at two levels with moderate stenosis.  The Veteran continued to report having moments when his arms were not working but denied arm pain and was not specific about any kind of paresthesias.  On examination, the physician noted a full range of motion with pain but full strength and range of motion in the upper extremities.  There was no loss of hand intrinsic motion or sensation.  The Veteran declined surgical intervention and was prescribed a course of physical therapy. 

The Board finds that service connection for cervical degenerative disease with osteoarthritis and stenosis is not warranted because the disease first manifested not earlier than 2000, many years after active service, and was not caused or aggravated by any aspect of active service or secondary to service-connected lumbar spine disease.  

The record shows that the Veteran has been diagnosed with degenerative disease of the cervical spine with osteophytes and stenosis.  Therefore, the first criterion for service connection is met.  

The Veteran is competent to report on the nature, frequency, and onset of his neck and hand symptoms.  However the Board finds that his report of an onset of neck pain in service coincident with the low back pain sustained in 1989 from ordinary physical training is not credible because it is inconsistent with the detailed records of treatment at that time.  The records are entirely silent for any neck pain brought about from extended running or other physical training.  Contrary to the Veteran's statement to a clinician in May 2006, he experienced numbness and weakness in his legs but not quadriplegia.  Given the extensive investigation of the spine and nervous system, it would be reasonable that a patient would have reported neck pain and upper extremity numbness coincident with his complaints of low back pain and lower extremity symptoms.  The Veteran also underwent many VA examinations and an SSA examination from 1990 to 2000, again with opportunities to report neck and upper extremity symptoms as would be appropriate under the circumstances of the examinations.  However, these examination reports are also silent for any such symptoms.  

The weight of competent and credible evidence is that cervical spine disease was not medically diagnosed until 2000 coincident with investigation of dizziness.  Further, in 2002, the Veteran reported to clinicians that his neck pain started only four months earlier.  The Board places greater probative weight on the credibility of these statements made to clinicians for the purpose of treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment.  This conclusion is supported by VA medical examiners in 2004 and 2005, and a medical opinion in 2015

Board acknowledges the Veteran's sincerely held belief that the cervical spine disease was caused by exertion during physical training in 1989 or that the lumbar spine disease spread or aggravated the cervical spine disease, but this determination is a complex medical matter requiring training and experience that the Veteran does not possess.  The Board acknowledges that a VA examiner in December 2004 noted briefly that the cervical spine disease had "a direct relationship to service."  However, in the same report, he acknowledged that there were no positive physical findings at that time and appeared to base the conclusion only on the Veteran's report of the onset of neck pain, which the Board finds not credible.  The Board places much greater weight on the opinions of the VA physicians in 2005 and 2015 who reviewed the records in detail and found that the Veteran did not have cervical spine diseased in service nor that it was caused by any event in service as is consistent with the absence of any trauma to the neck or upper extremities.  The symptoms associated with military headgear in 1982 were clearly diagnosed as intrascapular muscle strain and not associated with cervical disease or injury.  

The Board finds that cervical spine disease is not caused or aggravated by the service-connected lumbar spine disease or any form of treatment as was briefly suggested by the private neurologist in 2004 without rationale addressing the physiology or mechanism of lumbar treatment causing or spreading disease upward to the cervical spine.  Absent any explanation, this opinion warrants little weight.   The Board places greater weight on the opinion of the VA examiners in 2005 and 2015 who noted that the Veteran had been under treatment since 1989 for his lumbar spine with the onset of cervical disease many years later and that treatment for the lumbar spine had no bearing on the cervical spine.  The Board also notes from a review of the record that the Veteran has not undergone surgical interventions nor is there any competent medical evidence that deficits in posture, gait, or use of support devices aggravated the cervical spine.  

Finally, the symptoms of hand numbness, weakness, and stiffness did not manifest during active service or for many years thereafter.  There is competent and credible evidence that the Veteran's hand numbness and cramping as well as radiculopathy to the upper extremities is caused by nerve cord impingement as a feature of the cervical spine degenerative disease, osteophytes, and stenosis.  However as service connection is not warranted for cervical spine disease, service connection for hand numbness on a secondary basis is not available. 

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER

As new and material evidence has been received, and to this extent only, a claim for service connection for cervical degenerative disease with osteoarthritis and stenosis is reopened.  

Service connection for cervical degenerative disease with osteoarthritis and stenosis is denied.

Service connection for hand numbness is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Introduction, the RO denied the Veteran's claim for an increased rating for service-connected hearing loss in the left ear in June 2009.  In April 2015, the RO issued a decision that readjudicated the claim for an increased rating for left ear hearing loss to include bilateral hearing loss and applied the evidence for both ears to the applicable criteria with the original effective date for the left ear.  Also, as noted above, the Veteran has been awarded service connection for arthritis and degenerative disease of the lumbar spine.  

In a May 2015 statement, the Veteran reported that his hearing acuity had become more severe.  In October 2015, the Veteran submitted a claim that, in part, requested increased ratings for bilateral hearing loss and for lumbar spine disease.  In December 2015, the RO informed the Veteran that examinations had been requested by a private medical facility to determine the current level of both disabilities.  Records of these examinations, if any, are not in the file.  

The Board concurs that an additional audiometric examination is warranted because the Veteran has credibly reported a worsening of hearing acuity.  The Board also finds that the record contains credible evidence of lower extremity neurological deficits including numbness of the feet, but the Veteran has not been afforded an examination and opinion whether the lower extremity deficits are caused or aggravated by service-connected lumbar spine disease.  Therefore, additional VA audiometric and orthopedic/neurological examinations are necessary to decide the claims.  38 C.F.R. § 3.159 (c) (2015). 

Accordingly, the case is REMANDED for the following action:

1.  If not already accomplished, schedule the Veteran for a VA audiometric examination in order to determine the current nature and severity of his bilateral hearing loss.  Provide the examiner with the paper claims file and access to the electronic claims file.  Request that the examiner review the file including the Veteran's May 2015 statement and note the review in an examination report. 

Request that the examiner identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz and administer a Maryland CNC Test to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If adequate testing and assessment cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient for rating purposes.  

In offering any opinion, the examiner must comment on the Veteran's lay statements regarding the impact of his hearing loss on his occupation, if any, and his daily activities.   Any opinion expressed should be accompanied by supporting rationale. 

2.  If not already accomplished to the extent as follows, schedule the Veteran for an examination of his service-connected lumbar spine disease to include lower extremity neurological symptoms such as numbness of the feet.  Provide the examiner with the paper claims file and access to the electronic claims file.  Request that the examiner review the file and note the review in an examination report. 

Request that the examiner include in his assessment of the lumbar spine disease a diagnosis and evaluation of any neurological deficits of the lower extremities and an opinion whether it is at least as likely as not (50 percent probability or greater) that any neurological deficits including feet numbness are caused or aggravated by lumbar spine disease.  

Any opinion expressed should be accompanied by supporting rationale. 

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a compensable rating for bilateral hearing loss and for service connection for feet numbness based on the entirety of the evidence.  If either claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


